A. J. WALKER, C. J.
The learned counsel for the appellant assails the correctness of the decree of the court below, upon the two following grounds: 1st, that the agreement between the parties did not secure to the appellee the right to pay all the notes, at different times during the year 1863, in current paper funds ; and, 2d, that paper so much below par as that which the appellee tendered, could not properly be said to be “ current.” The first ground taken in argument is sufficiently answered by thellanguage of the agreement itself. It secures a right “ to pay all, or any part of said indebtedness, at any time during the present year (1863), in current paper funds.” We think it would be an entire perversion of this agreement, to hold that the privilege of payment was restricted to a single occasion, and was exhausted by a single act of payment. The adjective “ current,” when qualifying money, is not the synonym of “ convertible.” It is employed to describe money which passes from hand to hand, from person to person, and circulates through the community, and is generally received. Money is current, which is received as money in the common business transactions, and is the common medium in barter and trade.—Haynes v. Wheat & Fennell, 9 Ala. 239 ; Aicardi v. Robbins, in manuscript. We therefore decide, that the money tendered by the appellee was, under the evidence, current money.
We find no error in the decree of the court below, and it is therefore affirmed.